DETAILED ACTION
The following NON-FINAL Office Action is in response to application 16/691322 filed on 11/21/2019.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims
Claims 1-20 are currently pending and have been rejected as follows.

Priority
Examiner has noted that the Applicant has claimed priority from the provisional application 62/800115 filed on 02/01/2019.

Claim Objections
Claims 1-8 and 12 are objected to because of the following informalities:  
Claim 1 recites “providing, by the logistics management system, delivery information the courier”. Examiner recommends Applicant amend the claim to recite “providing, by the logistics management system, delivery information to the courier”. Dependent claims 2-8 inherit the objection as they do not cure the deficiencies of claim 1. 
device of the additional courier”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 7 and 8 recites the limitation "the computer-implemented method of claim 1".  There is insufficient antecedent basis for this limitation in the claim as claim 1 does not recite a computer implemented method. Examiner suggests Applicant amend the claim to recite “the method of claim 1”. 
Claim 7 recites the limitation “the at least one API call including the system identifier of the individual and destination location information associated with the additional electronic locker”. There is insufficient antecedent basis for “the additional electronic locker” in the claim as claim 1 does not recite an additional electronic locker. Examiner recommends Applicant amend the claim to recite “the at least one API call including the system identifier of the individual and destination location information associated with the electronic locker arrangement”.
	 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-5, 7-18, and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more. 
Independent claim 1 recites the limitation of “receiving, by a logistics management system and from a first computing device, location information of an individual, the location information indicating a location of the individual; receiving, by the logistics management system and from a second computing device, a request to deliver an item to the individual at the location; generating, by the logistics management system and based at least partly on the request and a system identifier of the individual, a first shipping identifier for the individual, the system identifier including an alphanumeric string that identifies the individual within the logistics management system; determining, by the logistics management system and based at least partly on the location of the individual, an electronic locker arrangement to store the item; determining, by the logistics management system, a courier to deliver the item to the electronic locker arrangement; providing, by the logistics management system, delivery information the courier, the delivery information including the first shipping identifier and the first shipping identifier indicating the electronic locker arrangement; determining, by the logistics management system, that the item has been delivered to the electronic locker arrangement; and sending, by the logistics management system, a notification to the first computing device, the notification indicating that the item has been delivered to the electronic locker arrangement”.
The “receiving”, “receiving”, “generating”, “determining”, “determining”, “providing”, “determining”, and “sending” limitations of Claim 1 recite a method of organizing human activity. Receiving location information of an individual, receiving a request to deliver an item to the individual, 
Independent Claim 9 recites the limitations of “determining a first location of the recipient; receiving a request to deliver an item to a recipient; determining, based at least partly on the first location, a first electronic locker arrangement to store the item; determining a courier to deliver the item to the first electronic locker arrangement; determining that the first location of the recipient has changed to a second location; determining a second electronic locker arrangement to store the item; and sending pickup information to a computing device of the recipient to pick up the item from the second electronic locker arrangement”.
The “determining”, “receiving”, “determining”, “determining”, “determining”, “determining”, and “sending” limitations of Claim 9 recite a method of organizing human activity. Determining a first location of a recipient, receiving a request to deliver an item to the recipient, determining a first locker to store the item, determining a courier to deliver the item to the first locker, determining the first location of the recipient changed to a second location, determining a second locker to store the item, and notifying the recipient to pick up the item from the second locker is a process that is related to commercial or legal interactions, business relations, managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions) 
Independent claim 17 recites the limitations of “receiving first location information of an individual, the first location information indicating a first location of the individual; receiving a first request to deliver a first item to the individual at the first location; generating a first shipping identifier for the individual, the first shipping identifier including a first alphanumeric string of characters that includes a first indicator corresponding to an identifier of the individual and a second indicator corresponding to the first location; determining, based at least partly on the first location of the individual, a first electronic locker arrangement to store the first item; receiving second location information of the individual, the second location information indicating a second location of the individual that is different from the first location; receiving a second request to deliver a second item to the individual at the second location; generating, based at least partly on the second request, a second shipping identifier for the individual, the second shipping identifier being a new identifier or a reused identifier and including a second alphanumeric string of characters that includes the first indicator and a third indicator corresponding to the second location; and determining, based at least partly on the second location of the individual, a second electronic locker arrangement to store the second item”.
The “receiving”, “receiving”, “generating”, “determining”, “receiving”, “receiving”, “generating”, and “determining” limitations of Claim 17 recite a method of organizing human activity. Receiving first location information of an individual, receiving a first request to deliver an item to the individual, generating a first shipping identifier, determining a first locker to store the item, receiving second location information of the individual that is different from the first location, receiving a second request to deliver a second item to the individual, generating a second shipping identifier, and determining a second locker to store the item is a process that is related to commercial or legal interactions, business 
Accordingly, the independent claims recite an abstract idea. This judicial exception is not integrated into a practical application. In particular, Claims 1, 9, and 17 recite only a few additional elements – Claim 1 recites a logistics management system, a first computing device, and a second computing device, Claim 9 recites one or more processors, at least one non-transitory computer-readable storage medium, and a computing device of the recipient, and Claim 17 recites one or more processors, at least one non-transitory computer-readable storage medium.
The logistics management system, a first computing device, and a second computing device, one or more processors, at least one non-transitory computer-readable storage medium, and a computing device of the recipient are all recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using a generic computer component. 
Accordingly, these additional elements do not integrate the abstract idea into a practical application because mere instructions to apply the exception using generic computer components does not impose any meaningful limits on practicing the abstract idea. Even when viewed in combination, these additional elements do not integrate the recited judicial exception into a practical application. The claims are directed to an abstract idea. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of logistics management system, a first computing device, and a second computing device, one or more processors, 
The additional elements of logistics management system, a first computing device, and a second computing device, one or more processors, at least one non-transitory computer-readable storage medium, and a computing device of the recipient are all merely used to implement the abstract idea present in the abstract idea, thus, the analysis does not change when considered as an ordered combination. Accordingly, Claims 1, 9, and 17 are ineligible under 35 U.S.C. 101. 

Claim 4 limitations of “Receiving”, “determining”, “providing”, “determining”, and “Sending” recite a method of organizing human activity. Receiving an additional request, determining an additional locker, determining an additional courier, providing the additional courier with additional delivery information, determining the additional item has been delivered, and notifying the individual that the additional item has been delivered is a process that is related to commercial or legal interactions, business relations, managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions) which are certain methods of organizing human activity. Specifically, the claim recites a method of organizing the activities of a system that receives another request to deliver an additional item, an individual who receives an additional item at an additional locker, and the additional courier who delivers the additional item.
Using the additional element of a third computing device to perform the claim limitations amount to no more than mere instructions to apply the exception using a generic computer component. 
Claim 8 limitations of “the location of the individual is a first location”, “determining”, and “determining” recite a method of organizing human activity. Using the location of an individual as a first location, determining a second location of a locker within a threshold distance of the first location, determining the locker is available to store the item, determining a courier is within a threshold distance to pick up an item, and determining the courier has availability to deliver the item is a process that is related to commercial or legal interactions, business relations, managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions) which are certain methods of organizing human activity. Specifically, the claim recites a method of organizing the activities of an individual and a courier wherein selecting lockers and couriers is based on threshold distances. 
Claim 12 adds a first additional computing device of the additional courier and a second additional computing device of the courier that performs functions such as receiving delivery information which are equivalent to generic computer functions, such as receiving and transmitting data over a network that are well-understood, routine, and conventional activities previously known to the industry. See MPEP 2106.05(d)(II). Thus, the analysis does not change even with the additional element of the first additional computing device of the additional courier and a second additional computing device of the courier.
Claim 14 adds an additional computing device of the courier and Claim 20 adds a computing device of the online retailer and a computing device of the individual that performs functions such as receiving data and providing data which are equivalent to generic computer functions, such as receiving 
Claim 18 adds an additional element of a data storage element which is a generic computer component that performs functions such as storing first request and associating a courier with a first shipping identifier which are equivalent to generic computer functions, such as processing data and storing information in memory, that are well-understood, routine, and conventional activities previously known to the industry. See MPEP 2106.05(d)(II). Thus, the analysis does not change even with the additional element of a data storage element.
Regarding Claims 2, 3, 5, 7, 10-11, 13, and 15-16, the dependent claims merely add additional limitations that narrow down the abstract idea identified above. Nothing in dependent claims 2-5, 7-8, 10-16, 18, and 20 adds additional elements that are sufficient to amount to significantly more than the judicial exception. Therefore, Claims 1-5, 7-18, and 20 are ineligible under 35 U.S.C. 101.


	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3, 5-6, 9, 11-13, and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Neal et al. (US2007/0192191) in view of Shiryan et al. (US2017/0185961)

As per independent Claim 1,
Neal teaches a method, comprising: 
receiving, by the logistics management system and from a second computing device, a request to deliver an item to the individual at the location (see Neal figure 4A and para. 70-73 where in para. 70 (and para. 61) the user may purchase a product to be delivered to herself or a third-party recipient and in para. 71-73 the user identifies where the product should be delivered; para. 40-42 and 62 for computing device)
generating, by the logistics management system and based at least partly on the request and a system identifier of the individual, a first shipping identifier for the individual, the system identifier including an alphanumeric string that identifies the individual within the logistics management system (see Neal para. 73 where the carrier can translate a virtual address; para. 106 and figure 12 where the virtual address contains an alphanumeric code uniquely identifying the user, user name, error correction code, and additional user information such as city, zip code, state and country; see para. 61, 101-105 where the user specifies delivery options where a postal address corresponds to each delivery option; in table 1100 of figure 11 “each row in the 
determining, by the logistics management system and based at least partly on the location of the individual, an electronic locker arrangement to store the item (see Neal para. 57-58 and 67 for description of a terminal; para. 72 and 73 where the carrier receives the parcel addressed with a virtual address and “Translate/compute the virtual address into the address of a terminal located near the recipient/destination”; para. 75 where the parcel can be routed to a first terminal as specified by sender through virtual address or “the parcel can be automatically routed to a second terminal for pickup by the recipient who is closer to the second terminal at 2:00 pm than the first terminal”) 
determining, by the logistics management system, a courier to deliver the item to the electronic locker arrangement; providing, by the logistics management system, delivery information the courier, the delivery information including the first shipping identifier and the first shipping identifier indicating the electronic locker arrangement (see Neal para. 48-52 “Determine a first carrier…determine a final carrier”; figure 4A-4B and para. 72-77 where in figure 4A the system determines a 1st
determining, by the logistics management system, that the item has been delivered to the electronic locker arrangement (see Neal para. 77 and 99-100 and figure 4B where the package is delivered to the locker by the carrier; para. 69 where a sensing device in the locker can sense the presence and identity of the package) 
sending, by the logistics management system, a notification to the first computing device, the notification indicating that the item has been delivered to the electronic locker arrangement (see Neal para. 77, 99-100, and figure 4B where the system notifies the recipient that the parcel has been delivered to the terminal)

Neal does not teach receiving, by a logistics management system and from a first computing device, location information of an individual, the location information indicating a location of the individual.

Shiryan teaches:
receiving, by a logistics management system and from a first computing device, location information of an individual, the location information indicating a location of the individual (see Shiryan para. 34-38 where location data of the recipient (collected using recipient’s GPS) and an expected agenda (uploaded by recipient) are used to determine the delivery location for the package; para. 35 the delivery location may be a pickup locker) 

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Neal invention with the Shiryan receiving, by a logistics management system and from a first computing device, location information of an individual, the location information indicating a location of the individual with the motivation of increasing the efficiency of the system as in para. 38 of Shiryan “After an expected agenda has been generated for a package recipient, one or more 

As per dependent Claim 3, 
Neal/Shiryan teaches the method of claim 1.
Neal further teaches:
wherein the location of the individual changes to a different location (see Neal para. 57-58 and 67 for description of a terminal; para. 72 and 73 where the carrier receives the parcel addressed with a virtual address and “Translate/compute the virtual address into the address of a terminal located near the recipient/destination”; para. 75 where the parcel can be routed to a first terminal as specified by sender through virtual address or “the parcel can be automatically routed to a second terminal for pickup by the recipient who is closer to the second terminal at 2:00 pm than the first terminal”; see para. 105 “if the customer wanted to have a parcel delivered to her apartment building on Saturday but to her office building during the week, she need only give out her virtual address and set the preferences of that address so that the parcel is routed accordingly”; lastly, see para. 84, ETA query will happen repeatedly)
generating at least one of a second shipping identifier or the first shipping identifier for the individual based at least partly on the different location and the system identifier (see Neal para. 106 and figure 12 where the virtual address contains an alphanumeric code uniquely identifying the user, user name, error correction code, and additional user information such as city, zip code, state and country; see para. 61, 101-105 where the user specifies delivery options where a postal address corresponds to each delivery option; in table 1100 of figure 11 “each row in the 

As per dependent Claim 5, 
Neal/Shiryan teaches the method of claim 1.
Neal further teaches:
wherein the logistic management system determines that the item has been delivered to the electronic locker arrangement based at least partly on at least one of: sensor data obtained from the electronic locker arrangement; an indication obtained from the electronic locker arrangement indicating that the item has been stored in the locker; or an additional notification received from the second computing device that the item has been stored in the locker (see Neal para. 77 and 99-100 and figure 4B where the package is determined as delivered to the locker by the carrier after authentication between carrier and the locker; para. 69 where a sensing device in the locker can sense the presence and identity of the package)

As per dependent Claim 6, 
Neal/Shiryan teaches the method of claim 1.
Neal further teaches:
wherein the delivery information further indicates at least one of a time to deliver the item to the electronic locker arrangement or instructions for the delivery of the item (see Neal para. 48-52 “Determine a first carrier…determine a final carrier”; figure 4A-4B and para. 72-77 where in figure 4A the system determines a 1st leg carrier, intermediate carrier, and delivery carrier; para. 73 and 81-85 where the virtual address provided to the carrier provides the carrier with the destination/address of the terminal which is the locker arrangement as seen in para. 57-58 and 67)
providing the first shipping identifier to the electronic locker arrangement and causing a door of a locker of the electronic locker arrangement to open based at least partly on the first shipping identifier being provided to the electronic locker arrangement (para. 73 where the parcel is addressed with a virtual address; para. 108 where the virtual address may be acquired through a barcode and para. 77 where the carrier scans the package barcode and once the system recognizes the package it opens the locker)

As per independent Claim 9, 
Neal teaches a system comprising: one or more processors; and at least one non-transitory computer-readable storage medium having instructions stored thereupon which, when executed by the one or more processors, cause the system to perform operations comprising: (para. 39-42)
determining a first location (see Neal para. 57-58 and 67 for description of a terminal; para. 72 and 73 where the carrier receives the parcel addressed with a virtual address and “Translate/compute the virtual address into the address of a terminal located near the recipient/destination”; para. 75 where the parcel can be routed to a first terminal as specified by sender through virtual address or “the parcel can be automatically routed to a second 
receiving a request to deliver an item to a recipient (see Neal figure 4A and para. 70-73 where in para. 70 (and para. 61) the user may purchase a product to be delivered to herself or a third-party recipient and in para. 71-73 the user identifies where the product should be delivered; para. 40-42 and 62 for computing device)
determining, based at least partly on the first location, a first electronic locker arrangement to store the item (see Neal para. 57-58 and 67 for description of a terminal; para. 72 and 73 where the carrier receives the parcel addressed with a virtual address and “Translate/compute the virtual address into the address of a terminal located near the recipient/destination”; para. 75 where the parcel can be routed to a first terminal as specified by sender through virtual address or “the parcel can be automatically routed to a second terminal for pickup by the recipient who is closer to the second terminal at 2:00 pm than the first terminal”)
determining a courier to deliver the item to the first electronic locker arrangement (see Neal para. 48-52 “Determine a first carrier…determine a final carrier”; figure 4A-4B and para. 72-77 where in figure 4A the system determines a 1st leg carrier, intermediate carrier, and delivery carrier; para. 73 and 81-85 where the virtual address provided to the carrier provides the carrier with the destination/address of the terminal which is the locker arrangement as seen in para. 57-58 and 67)
determining that the first location of the recipient has changed to a second location; determining a second electronic locker arrangement to store the item (see Neal para. 57-58 and 67 for description of a terminal; para. 72 and 73 where the carrier receives the parcel addressed with a virtual address and “Translate/compute the virtual address into the address of a terminal located near the recipient/destination”; para. 75 where the parcel can be routed to a first 
sending pickup information to a computing device of the recipient to pick up the item from the second electronic locker arrangement (see Neal para. 77, 99-100, and figure 4B where the system notifies the recipient that the parcel has been delivered to the terminal)

Neal does not teach, Shiryan teaches:
determining a first location of the recipient (see Shiryan para. 34-38 where location data of the recipient (collected using recipient’s GPS) and an expected agenda (uploaded by recipient) are used to determine the delivery location for the package; para. 35 the delivery location may be a pickup locker) 

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Neal invention with the Shiryan determining a first location of the recipient with the motivation of increasing the efficiency of the system as in para. 38 of Shiryan “After an expected agenda has been generated for a package recipient, one or more delivery locations and times for delivering a physical package can be identified using in part the expected agenda. In one example, multiple delivery locations can be identified and the delivery locations can be evaluated to determine which delivery location(s) have the greatest change of resulting in a successful delivery of a physical package”. 

As per dependent Claim 11, 
Neal/Shiryan teaches the system of claim 9.

determining an additional courier to deliver the item to the second electronic locker arrangement (para. 75 where the parcel can be routed to a first terminal as specified by sender through virtual address or “the parcel can be automatically routed to a second terminal for pickup by the recipient who is closer to the second terminal at 2:00 pm than the first terminal”; see Neal para. 48-52 “Determine a first carrier…determine a final carrier”; figure 4A-4B and para. 72-77 where in figure 4A the system determines a 1st leg carrier, intermediate carrier, and delivery carrier; para. 73 and 81-85 where the virtual address provided to the carrier provides the carrier with the destination/address of the terminal which is the locker arrangement as seen in para. 57-58 and 67)

Neal does not teach, but Shiryan teaches:
based at least partly on at least one of: determining that the item has not been picked up by the courier; a first distance of the courier from the first electronic locker arrangement; a second distance of the additional courier from the second electronic locker arrangement; a third distance of the additional courier from a pickup location of the item; or an availability of the additional courier to deliver the item to the second electronic locker arrangement within a period of time (see Shiryan para. 35 where the delivery location may be a locker; para. 63-66 where the package carrier’s availability (whether the carrier delivers during certain time periods) in para. 64 affects the package carrier selected in para. 66) 

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Neal invention with the Shiryan based at least partly on at least one of: determining that the item has not been picked up by the courier; a first distance of the courier from the 

As per dependent Claim 12, 
Neal/Shiryan teaches the system of claim 11.
Neal teaches:
sending delivery information to a first additional computing of the additional courier, the delivery information indicating a shipping identifier to access the second electronic locker arrangement and at least one of the location of the second electronic locker arrangement or a time to pick up the item from the second electronic locker arrangement (see Neal para. 48-52 “Determine a first carrier…determine a final carrier”; figure 4A-4B and para. 72-77 where in figure 4A the system determines a 1st leg carrier, intermediate carrier, and delivery carrier; para. 73 and 81-85 where the virtual address provided to the carrier provides the carrier with the destination/address of the terminal which is the locker arrangement as seen in para. 57-58 and 67; para. 73 where the parcel is addressed with a virtual address; para. 108 where the virtual address may be acquired through a barcode and para. 77 where the carrier scans the package barcode and once the system recognizes the package it opens the locker; para. 75 where the 

Neal does not teach, Shiryan teaches: 
sending a notification to a second additional computing device of the courier, the notification indicating at least one of a cancellation of delivery of the item to the first electronic locker arrangement by the courier or an additional location to deliver the item to the additional courier (see Shiryan para. 40-41 where there is a delivery conflict and the recipient can indicate an acceptable alternative delivery location; para. 57 where a shipping error results in a change in the delivery location; para. 64-66 where the carrier is chosen to deliver the package to the chosen delivery location)

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Neal invention with the Shiryan sending a notification to a second additional computing device of the courier, the notification indicating at least one of a cancellation of delivery of the item to the first electronic locker arrangement by the courier or an additional location to deliver the item to the additional courier with the motivation of increasing the efficiency of the system as in para. 38 of Shiryan “After an expected agenda has been generated for a package recipient, one or more delivery locations and times for delivering a physical package can be identified using in part the expected agenda. In one example, multiple delivery locations can be identified and the delivery locations can be evaluated to determine which delivery location(s) have the greatest change of resulting in a successful delivery of a physical package”. 

Claim 13, 
Neal/Shiryan teaches the system of claim 9.
Neal does not teach, Shiryan teaches:
determining the first location of the recipient based at least partly on first Geographic Positioning System (GPS) data obtained from the computing device of the recipient at a first time; and determining the second location of the recipient based at least partly on second GPS data obtained from the computing device of the recipient at a second time that is subsequent to the first time (see Shiryan para. 34-38 where location data of the recipient (collected using recipient’s GPS) and an expected agenda (uploaded by recipient) are used to determine the delivery location for the package; para. 35 the delivery location may be a pickup locker; para. 40-41 where there is a delivery conflict and the recipient can indicate an acceptable alternative delivery location; para. 57 where a shipping error results in a change in the delivery location from NYC recipient’s business to NJ recipient’s home) 

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Neal invention with the Shiryan determining the first location of the recipient based at least partly on first Geographic Positioning System (GPS) data obtained from the computing device of the recipient at a first time; and determining the second location of the recipient based at least partly on second GPS data obtained from the computing device of the recipient at a second time that is subsequent to the first time with the motivation of increasing the efficiency of the system as in para. 38 of Shiryan “After an expected agenda has been generated for a package recipient, one or more delivery locations and times for delivering a physical package can be identified using in part the expected agenda. In one example, multiple delivery locations can be identified and the delivery 

As per dependent Claim 15, 
Neal/Shiryan teaches the system of claim 9. 
generating a shipping identifier corresponding to delivery of the item to the recipient, the shipping identifier corresponding to at least one of a name of the recipient or a zip code related to the first location; and wherein the shipping identifier is generated based at least partly on the request to deliver the item to the recipient (see Neal para. 73 where the carrier can translate a virtual address; para. 106 and figure 12 where the virtual address contains an alphanumeric code uniquely identifying the user, user name, error correction code, and additional user information such as city, zip code, state and country; see para. 61, 101-105 where the user specifies delivery options where a postal address corresponds to each delivery option; in table 1100 of figure 11 “each row in the table represents a delivery option and contains a unique identifier of the user who specified this delivery option and the identifier of the postal address identifier corresponding to this delivery option and a Boolean (i.e. true or false or single bit) indicator/flag that identifies the delivery option currently selected as “Active” by the user” and see para. 105 “if the customer wanted to have a parcel delivered to her apartment building on Saturday but to her office building during the week, she need only give out her virtual address and set the preferences of that address so that the parcel is routed accordingly”; thus, the first shipping identifier is based on a shipping request and the user’s name)

As per dependent Claim 16, 
Neal/Shiryan teaches the system of claim 9.

in response to determining that the first location of the recipient has changed to the second location, determining an additional location of the item and wherein a second electronic locker arrangement is determined based at least partly on the additional location of the item (see Neal para. 57-58 and 67 for description of a terminal; para. 72 and 73 where the carrier receives the parcel addressed with a virtual address and “Translate/compute the virtual address into the address of a terminal located near the recipient/destination”; para. 75 where the parcel can be routed to a first terminal as specified by sender through virtual address or “the parcel can be automatically routed to a second terminal for pickup by the recipient who is closer to the second terminal at 2:00 pm than the first terminal”)

Neal does not teach, but Shiryan teaches: 
determining an additional location of the item based at least partly on new location data input by the recipient via an accessibility option of the computing device, the accessibility option to allow the recipient to change a delivery location (see Shiryan para. 34-38 where location data of the recipient (collected using recipient’s GPS) and an expected agenda (uploaded by recipient) are used to determine the delivery location for the package; para. 35 the delivery location may be a pickup locker; para. 40-41 where there is a delivery conflict and the recipient can indicate an acceptable alternative delivery location; para. 57 where a shipping error results in a change in the delivery location from NYC recipient’s business to NJ recipient’s home) 

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Neal invention with the Shiryan determining an additional location of the item based at least partly on new location data input by the recipient via an accessibility option of . 

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Neal et al. (US2007/0192191) in view of Shiryan et al. (US2017/0185961) as applied to claim 1 above, further in view of Gentry et al. (US9387928)
As per dependent Claim 2, 
Neal/Shiryan teaches the method of claim 1.
Neal further teaching:
printing a shipping label that includes the first shipping identifier (see Neal para. 61-62 where the user sets up their delivery options and where label is printed and affixed to the parcel; para. 73 where the carrier receives the parcel addressed with a virtual address) 
affixing the shipping label to packaging of the item or to the item (see Neal para. 62 where label is printed and affixed to the parcel) 

Neal/Shiryan does not teach a zip code corresponding to an additional location of the electronic locker arrangement.

Gentry teaches:
a zip code corresponding to an additional location of the electronic locker arrangement (see Gentry Col. 7 Lines 3-33 where packages can be placed in an individual storage locker based on zip code) 

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Neal/Shiryan label to include the Gentry a zip code corresponding to an additional location of the electronic locker arrangement since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Zip codes on shipping labels enable more efficient sorting and routing of packages in a delivery system. 
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Neal et al. (US2007/0192191) in view of Shiryan et al. (US2017/0185961) as applied to claim 1 above, further in view of Lievens et al. (US2014/0279658) in view of Rademaker (US2012/0173448).
As per dependent Claim 8,
Neal/Shiryan teaches the computer-implemented method of claim 1.
Neal further teaches: 
the location of the individual is a first location (see Neal para. 57-58 and 67 for description of a terminal; para. 72 and 73 where the carrier receives the parcel addressed with a virtual address and “Translate/compute the virtual address into the address of a terminal located near the recipient/destination”; para. 75 where the parcel can be routed to a first terminal as specified by sender through virtual address or “the parcel can be automatically routed to a second terminal for pickup by the recipient who is closer to the second terminal at 2:00 pm than the first terminal”)
determining the electronic locker arrangement to store the item includes: determining that a second location of the electronic locker arrangement is near the first location (see Neal para. 57-58 and 67 for description of a terminal; para. 72 and 73 where the carrier receives the parcel addressed with a virtual address and “Translate/compute the virtual address into the address of a terminal located near the recipient/destination”)
determining that a locker of the electronic locker arrangement is available to store the item during a period of time (para. 58 where reservation of the locker is for a limited time only; para. 62 where available lockers are provided for selection; para. 75-77 where the locker is selected based on likelihood of availability in order to “maximize the effectiveness of the shipping and delivery system where multiple parcels are competing for box space in the terminals”)
determining the courier to deliver the item to the electronic locker arrangement (see Neal para. 48-52 “Determine a first carrier…determine a final carrier”; figure 4A-4B and para. 72-77 where in figure 4A the system determines a 1st leg carrier, intermediate carrier, and delivery carrier; para. 73 and 81-85 where the virtual address provided to the carrier provides the carrier with the destination/address of the terminal which is the locker arrangement as seen in para. 57-58 and 67)

Neal does not teach, but Shiryan teaches:
determining the courier to deliver the item to the electronic locker arrangement includes: determining that the courier has availability to deliver the item to the electronic locker arrangement (see Shiryan para. 35 where the delivery location may be a locker; para. 63-66 where the package carrier’s availability in para. 64 affects the package carrier selected in para. 66) 



Neal/Shiryan does not teach determining the electronic locker arrangement to store the item includes: determining that a second location of the electronic locker arrangement is within a threshold distance of the first location. 

Lievens teaches:
determining the electronic locker arrangement to store the item includes: determining that a second location of the electronic locker arrangement is within a threshold distance of the first location (see Lievens para. 39-40 where the pickup locations within a predetermined radius of the user is displayed; para. 60-67 where the user’s GPS location is used in para. 61 and in para. 65-67 the pickup locations within a predetermined distance of the user’s location is used to determine the optimal pickup location; para. 14 for the pickup location which may be a kiosk)

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Neal/Shiryan invention with the Lievens determining the electronic locker arrangement to store the item includes: determining that a second location of the electronic 
Additionally, since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of  determining that a second location of the electronic locker arrangement is within a threshold distance of the first location of Lievens for the determining that a second location of the electronic locker arrangement is near the first location of Neal. Both determinations are selecting a locker which is close to the recipient of the package; thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious. 

Neal/Shiryan/Lievens does not teach determining the courier to deliver the item to the electronic locker arrangement includes: determining that a third location of the courier is within an additional threshold distance of a fourth location to pick up the item.

Rademaker teaches:
determining that a third location of the courier is within an additional threshold distance of a fourth location to pick up the item (see Rademaker para. 54-62 where carriers/custodians within a predetermined radius are selected to pick up an item) 

.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Neal et al. (US2007/0192191) in view of Shiryan et al. (US2017/0185961) as applied to claim 9 above, further in view of Lee et al. (US9000937).
As per dependent Claim 10, 
Neal/Shiryan teaches the system of claim 9.
Neal further teaches:
determining that the second location is a distance from the first location; determining the second electronic locker arrangement to store the item is based on the second location being a distance from the first location (see Neal para. 57-58 and 67 for description of a terminal; para. 72 and 73 where the carrier receives the parcel addressed with a virtual address and “Translate/compute the virtual address into the address of a terminal located near the recipient/destination”; para. 75 where the parcel can be routed to a first terminal as specified by sender through virtual address or “the parcel can be automatically routed to a second terminal for pickup by the recipient who is closer to the second terminal at 2:00 pm than the first terminal”)
Neal/Shiryan does not teach determining that the second location is greater than a threshold distance from the first location.

determining that the second location is greater than a threshold distance from the first location (see Column 11 Lines 15-38 where a threshold distance is determined based on the location where the user is currently located and where the user is usually located; Claim 7 “determine whether the distance between the usual location and the current location of the first user is greater than a second threshold”) 

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Neal/Shiryan invention with the Lee determining that the second location is greater than a threshold distance from the first location with the motivation of increasing the efficiency of the invention as the modification allows for the system to determine whether the recipient is at the first location where they were supposed to be to receive a package at a first locker arrangement. 

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Neal et al. (US2007/0192191) in view of Shiryan et al. (US2017/0185961) as applied to claim 9 above, further in view of Rademaker (US2012/0173448).

As per dependent Claim 14, 
Neal/Shiryan teaches the system of claim 9.
Neal further teaches:
in response to determining that the first location of the recipient has changed to the second location, determining an additional location of the item based at least partly on at least one of ETA data obtained from an additional computing device of the courier or an indication that the 
wherein the second electronic locker arrangement is determined based at least partly on the additional location of the item (para. 48-52 “Determine a first carrier…determine a final carrier”; figure 4A-4B and para. 72-77 where in figure 4A the system determines a 1st leg carrier, intermediate carrier, and delivery carrier; and each of the carriers can provide the system with an estimated time of arrival as the carriers move towards the terminal for delivery of the item; para. 73 and 81-85 where the virtual address provided to the carrier provides the carrier with the destination/address of the terminal which is the locker arrangement as seen in para. 57-58 and 67)

Neal/Shiryan does not teach, but Rademaker teaches:
GPS data of the courier (see Rademaker para. 24-25)

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Neal/Shiryan/Lievens invention with the Rademaker GPS data of the 

Closest Prior Art
Current prior art alone or in combination fail to disclose every element of claims 4, 7, and 17-20.  Examiner noting the limitations “receiving second location information of the individual, the second location information indicating a second location of the individual that is different from the first location; receiving a second request to deliver a second item to the individual at the second location; generating, based at least partly on the second request, a second shipping identifier for the individual, the second shipping identifier being a new identifier or a reused identifier and including a second alphanumeric string of characters that includes the first indicator and a third indicator corresponding to the second location; and determining, based at least partly on the second location of the individual, a second electronic locker arrangement to store the second item” of Claim 17 as the specific element not disclosed in current prior art alone or in combination.
The following are closest prior art:
Stevens et al. (US2015/0193731) teaches ranking lockers that are proximate to a user’s route.
Robinson et al. (US2015/0106296) teaches deliver a second item to a locker in which a first item is already waiting for a recipient.
Ramakrishnan et al. (US2016/0174185) teaches a first and second location estimation for a user after a time period.
Fallows (US2013/0144800) teaches a merchant system obtaining tracking information through an API. 
Montgomery et al. (US2003/0101143) teaches an API containing the user destination address which is associated with a tracking ID. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lisa Ma whose telephone number is (571)272-2495. The examiner can normally be reached Monday to Thursday 7 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shannon Campbell can be reached on (571)272-5587. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/L.M./Examiner, Art Unit 3628                                                                                                                                                                                                        
/GEORGE CHEN/Primary Examiner, Art Unit 3628